UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported)July 15, 2015 Crexendo, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 001-32277 87-0591719 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1615 S. 52nd Street, Tempe, AZ 85281 (Address of Principal Executive Offices) (Zip Code) (602) 714-8500 (Registrant’s Telephone Number, Including Area Code) Not applicable. (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers On July 15, 2015, Satish Bhagavatula, Chief Technology Officer (“CTO”) and Chief Information Officer (“CIO”) informed Crexendo, Inc. (“the Company”) that he is resigning from both positions effective July 31, 2015. Mr. Bhagavatula’sdecision was not the result of any disagreement between the Company and Mr. Bhagavatula on any matter relating to the Company's operations, policies or practices. Mr. Bhagavatula has agreed to remain with the Company as an employee until at least December 31, 2015 to assist in completing projects he has been working on and to transition his roles to others. Mr. Bhagavatula is intending to commence a consulting practice; the Company will discuss retaining Mr.Bhagavatula as a consultant after his employment terminates, although no such agreement has been made. The Company intends to promote engineers to assume Mr. Bhagavatula’s responsibilities but does not have a present intention to replace the positons of CIO and CTO. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: July 15, 2015 Crexendo, Inc. By: Ronald Vincent Chief Financial Officer 3
